221 F.2d 807
55-1 USTC  P 9390
Albert E. CRABTREE and Claire C. Crabtree, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.John J. O'KEEFE, Jr., and Lucile E. O'Keefe, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 200, 201, Dockets 23248, 23249.
United States Court of Appeals Second Circuit.
Argued April 11, 1955.Decided April 25, 1955.

Thomas L. Zimmerman, New York City, for petitioners.
Meyer Rothwacks, Sp. Asst. to Atty. Gen.  (H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack, Sp. Asst. to Atty. Gen., on the brief), for respondent.
Before CLARK, Chief Judge, and FRANK and HASTIE, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Raum, 22 T.C. 61.